Citation Nr: 1419659	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-48 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (also claimed as an acquired psychiatric condition to include anxiety and depression).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

For the reasons discussed below, the Board finds that a TDIU claim has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issues on appeal have been recharacterized as shown above.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's PTSD is manifested by depression, irritability, transient residential and employment history, suicidal ideation, insomnia and nightmares, and social isolation, all of which most nearly approximates occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an increased initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided initial notice regarding his service connection claim for posttraumatic stress disorder (PTSD) in March 2010.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify regarding the initial rating of the Veteran's PTSD is required.  

VA also has a duty to assist the Veteran in the development of his claim.  VA has obtained the Veteran's service treatment records, service personnel records, and VA treatment records.  The Board notes that the claims files contains VA treatment records from the New Haven VA Medical Center (VAMC) covering from February 2010 to June 2010 and the Orlando VA Outpatient Clinic (OPC) from June 2009.  VA treatment records are considered to be constructively of record, and VA is charged with knowledge of their content.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  It does not appear that the RO has attempted to obtain more recent VA treatment records.  Additionally, the Board notes that the record indicates the Veteran has received treatment at the Kissimmee Community Based Outpatient Clinic (CBOC) and West Haven Vet Center, yet there are no related records in the claims file.  However, the Board finds that a remand solely to obtain current VA and Vet Center treatment records would serve no purpose except to further delay the Veteran's appeal, especially given the Board's favorable disposition herein.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The Veteran was afforded a VA examination in June 2010.  The VA examination is adequate as the examiner considered the Veteran's medical history and provided a sufficiently detailed description of the Veteran's disability in order to enable the Board apply the rating criteria.  Further, there is no competent evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the June 2010 VA examination.  

Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  


II.  Initial Rating - PTSD

The Veteran asserts that he is entitled to a higher initial disability rating in excess of 50 percent for his PTSD.  For the reasons that follow, the Board concludes that an increased initial rating of 70 percent most closely approximates the Veteran's PTSD symptoms and that no staged rating is warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  

Under the applicable rating criteria, a 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran underwent a mental health evaluation in June 2009 at the Orlando OPC.  The Veteran, accompanied by his brother, reported depression, a lack of desire to be around anyone, trouble sleeping, and a transient employment and residential history stemming from his Vietnam combat experience.  He reported having 13 jobs in the past 12 years, with current employment as manager of a Little Caesar's restaurant.  He reported a social history including four total marriages, described his current wife of 21 years as platonic but distant, and reported having no friends and no contact with his children.  He reported fleeting suicidal ideation in the past but denied current suicidal thoughts or intent.  The treating psychologist diagnosed PTSD, assigned a current GAF score of 55, and implemented a treatment plan consisting of medication and therapy.  

At a subsequent June 2009 appointment with a licensed clinical social worker (LCSW), the Veteran endorsed the following symptoms which have left him isolated:  frequent flashbacks and nightmares, high startle response, hypervigilance, problems with anger, racing thoughts, daily unprovoked mood swings, periods of hyperverbal behavior, chronic insomnia, impulsivity, restlessness/pacing, lack of follow through, and being emotional.  He reported a platonic relationship with his wife of 21 years and feared that she would leave him due to his symptoms.  The LCSW noted the Veteran presented as alert and oriented, with no current suicidal or homicidal ideation, and no apparent psychosis.  He appeared well-groomed, friendly, talkative, cooperative, and maintained eye contact.  His mood was depressed with appropriate affect and normal speech pattern.  Thought processes, insight, judgment, impulse control, and memory appeared normal.  The LCSW diagnosed PTSD with a rule out for bipolar disorder and assigned a GAF score of 52.  

The file contains two February 2010 statements from coworkers who describe the Veteran's erratic mood swings and generally unpleasant demeanor and note that he is short tempered with both customers and coworkers.  

The Veteran's spouse reported in April 2010 that she had worked with him at his business for a number of years until he went bankrupt and lost the business.  She noted that at work he was short tempered and moody and over the years it got progressively worse.  She reported that he cannot keep a job and gets fired or leaves because he does not get along with employees.  She stated that after losing his business, they would move without thinking or planning ahead, without a job or place to live.  She observed that the Veteran used to be a kind, loving, affectionate and sensitive man, but that he does not have the will to live, is asocial, aggressive, short tempered, moody, argumentative, and does not take care of himself.  As a result of his behavior, she asked him to move out and filed for divorce.  

The Veteran's brother and sister in law submitted statements in February 2010 and March 2010.  They also describe how the Veteran changed from a successful business owner, father, and husband to an unhappy person who people want nothing to do with.  They noted his frequent relocation without first securing a job or residence and described how they allowed the Veteran to move in with them after his wife asked him to leave due to his worsening behavior.  The Veteran's brother observed the Veteran's erratic sleep behavior.  They each described how the Veteran feels he has nothing to live for and noted that the Veteran, who is also service-connected for coronary artery disease, would not take his heart medication unless they monitor him daily.  

A mental health intake note from February 2010 notes the Veteran's recent move from Florida to Connecticut to facilitate mental health care he felt he had not received in Florida.  The psychologist documented the Veteran's alert and cooperative appearance, with normal speech and depressed mood.  He noted passive suicidal thoughts as recently as two weeks ago, with no current intent.  Insight and judgment were good, with some impairment in short-term memory.  The psychologist diagnosed major depressive disorder, recurrent and severe, with anxiety disorder, not otherwise specified (NOS), and assigned a GAF score of 49.  

The Veteran was afforded a VA examination in June 2010.  The Veteran reported how his military experiences resulted in symptoms, beginning in the mid-1980s, including nightmares, intrusive thoughts, irritability, triggered or cued psychological or physiologic reactivity, and a noticeable deterioration in his occupational life from a successful businessman to bankruptcy and unemployment.  The Veteran reported feeling emotionally distant and cut off from people and that at times he will not make sense to other people and loses track of what he is doing.  He further reported depression and suicidal thoughts since the early 1990s and as recently as May 2010 when he considered drinking antifreeze after his wife refused to see him following their separation.  

Upon examination, the Veteran appeared polite and cooperative with normal speech and full range of affect, with a noted depressed mood.  His thought process was logical and coherent, with good insight and judgment, although attention and concentration were mildly impaired.  His prognosis was guarded.  The examiner diagnosed chronic PTSD with delayed onset and major depression, severe and recurrent, and assigned a GAF score of 45.  

Overall, the Board finds that giving the Veteran the benefit of the doubt, the Veteran's reported symptoms, the findings of the VA examiner and other medical professionals, and the declining GAF scores assigned all support that the Veteran has occupational and social impairment with deficiencies in most areas reflective of a 70 percent disability rating.  He has reported and displayed deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  In addition, his medical care providers routinely describe PTSD symptoms that are typically associated with a 70 percent rating, including suicidal thoughts, emotional numbness, irritability when with others, mood swings, and depression.  

However, the Board finds the Veteran's PTSD does not warrant a 100 percent rating, which is only warranted for total occupational and social impairment.  The evidence does not show, neither does the Veteran contend, that he is totally impaired by his PTSD.  While some impaired concentration and short-term memory were noted in February 2010 and June 2010, the Veteran has not been shown to have gross impairment in thought processes or communication, or disorientation to time or place.  He does not have persistent delusions or hallucinations.  While he exhibits mood swings and irritability, he has not displayed physical violence such that he is a persistent danger of hurting himself or others.  Thus, the Board finds that the Veteran is entitled to a 70 percent rating, but no higher, for his PTSD.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, irritability, transient residential and employment history, suicidal ideation, insomnia and nightmares, and social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not thwarted.  Further, the Veteran does not argue that his symptoms are not contemplated by the rating criteria; rather, he merely disagrees with the assigned initial evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased initial disability rating of 70 percent for PTSD is granted.  


REMAND

With regard to the issue of entitlement to a TDIU rating listed on the cover page, the Board acknowledges that the AOJ has not developed or adjudicated this issue.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU rating, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Here, the Board notes that the Veteran's treatment records indicate that the Veteran has had periods of some regular employment, some transient employment, and some unemployment, and that this may be due in part to his service-connected PTSD.  In addition, the medical evidence reflects declining GAF scores indicating some serious impairment in social and occupational functioning.  Further, the Veteran reported in a June 2010 VA heart examination that he stopped working due to his service-connected PTSD and heart conditions.  

Therefore, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  

The Board acknowledges that the Veteran is in receipt of a 100 percent schedular rating commencing on September 9, 2010, for service-connected coronary artery disease.  However, the Board observes that it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  There, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

On remand, the Veteran should be provided with proper notice regarding what is necessary to substantiate a claim for TDIU and the opportunity to submit an application for TDIU, including information regarding past employment and education.  Thereafter, the AOJ should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Finally, the record includes treatment records from the West Haven VA Medical Center (VAMC) and indicates the Veteran attended a the Kissimmee CBOC and the New Haven Vet Center.  For the sake of completeness, upon remand, updated records from all VA facilities that have treated the Veteran, including the New Haven VAMC, New Haven Vet Center, and Kissimmee CBOC, should be obtained.  

Accordingly, this matter is REMANDED for the following action:

1.  Provide the Veteran and his representative with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim.  

2.  Request and associate with the claims file any outstanding relevant VA treatment records for the Veteran, to include from the New Haven VAMC, New Haven Vet Center, and Kissimmee CBOC.  

3.  Undertake any additional development deemed necessary in light of any evidence obtained, to include a VA examination, if deemed necessary to determine the extent to which the Veteran's service-connected disabilities affect his ability to secure or follow substantially gainful employment, without regard to his age or nonservice connected disabilities.  

4.  Then, adjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not fully granted, provide the Veteran and his representative a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before returning the matter to the Board for further review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


